Appeals from so much of a decree of the Surrogate’s Court, Westchester County, (1) as construes to be valid a condition upon q *634testamentary power of appointment granted to the testator’s son, Ellsworth Ford, (2) as determines that the attempted exercise of the power was ineffectual, and (3) as determines that the issue of Ellsworth Ford is entitled to the remainder. The condition in question was to the effect that the power was exercisable only if, at the death of Ellsworth Ford, his wife were either deceased or legally separated or divorced from him. His wife survived him and was neither separated nor divorced from him. Decree insofar as appealed from unanimously affirmed, with costs to all parties filing separate briefs, payable out of the fund. No opinion. Present — Nolan, P. J., Beldoek, Ughetta and Kleinfeld, JJ. [19 Misc 2d 429.]